Judgment, Supreme Court, New York County (Myriam J. Altman, J.), entered August 9, 1991, which, inter alia, granted defendant’s motion to vacate an arbitration award insofar as it terminates plaintiffs obligation to pay defendant maintenance as of December 31, 1993, unanimously affirmed, without costs.
We agree with the IAS court that the arbitrator exceeded his power by permanently terminating plaintiffs obligation to support defendant as of December 31, 1993, the parties’ agreement specifically providing for such termination only upon certain contingencies, none of which occurred (see, Hirsch v Hirsch, 45 AD2d 167, affd 37 NY2d 312). Should the parties fail to reach an agreement on support after 1993, they may once again resort to arbitration (supra). We have considered all other claims and find them to be without merit. Concur— Murphy, P. J., Ellerin, Kupferman, Ross and Rubin, JJ.